In an action to recover damages for decedent’s conscious pain and suffering (first cause of action) and for his wrongful death (second cause of action), the defendants appeal from a judgment of the Supreme Court, Nassau County, entered October 5, 1964 after trial, on a jury’s verdict which made no award of damages on the first cause of action and which awarded damages of $110,000 to the plaintiff administratrix on the second cause of action for wrongful death. Judgment reversed on the law and the facts, and a new trial granted, with costs to abide the event. In our opinion, upon this record the finding by the jury that decedent was free from contributory negligence is contrary to the weight of the evidence. Beldock, P. J., Ughetta, Christ, Rabin and Benjamin, JJ., concur.